                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
ALB:CPK:BTR                                        610 Federal Plaza
F. #2016R01831                                     Central Islip, New York 11722



                                                   October 10, 2019

By ECF

The Honorable Joan M. Azrack
United States District Judge
United States District Court
920 Federal Plaza
Central Islip, New York 11722

       Re:    United States v. Enayatullah Khwaja , et al
              Docket No. 18-CR-607 (JMA)                  .

Dear Judge Azrack:

               The government respectfully submits this letter in response to the letter dated
September 24, 2019 from counsel for Abdulrahman Khwaja (“Sept. 24 Ltr”). That letter
asks the Court to “direct the government to search its files relating to the CBP Examination
of ISK and Solid Wireless for any evidence of the trade discrepancy described in paragraph
26(a) of the government’s application for search warrants dated November 13, 2018.” Sept.
24 Ltr at 2. The government does not view this request as proper discovery because defense
counsel should review the discovery production on its own for whatever information it
wishes and fine tune its forthcoming motions accordingly. Nevertheless, in an attempt to
streamline motion practice and reduce the burden on the Court, the government will address
below the two sentence quote from the search warrant affidavit presented in the Sept. 24 Ltr.

                As to the second sentence that states “Undervaluation is a common TBML
technique,” that sentence is the affiant’s statement and has no source document. As to the
first sentence, “From April 13, 2017 to June 2, 2017, ISK shows a trade discrepancy, i.e.,
exports appear to be under-valued by approximately $400,000 which means the value
attributed to the exports shipped was far less than the amount paid for the exports by the
KHWAJA COMPANIES, based on purchase records for this same period.” That sentence is
based on a document produced under cover letter of January 29, 2019 to defendants being a
September 22, 2017 Memorandum to the affiant from the CBP Field Director of the Office of
Trade – Regulatory Audit which office conducted the CBP Non-Audit Service. This
Memorandum was contained in the folder on the hard drive produced which was entitled “CP
Regulatory Audit.” Under the Section of the Memorandum entitled “Other Matters To
Consider for TBML,” the Memorandum states, in part regarding Purchase and Sales
Activity, “The purchase report had 57 purchases for $7,166,789.50 in the gap. Based on the
initial filing dates from April 13, to June 2, 2017 in AES for the gap, we identified ISK
exported 49 shipments for $6,780,580. The resulting discrepancy was $386,209.50
($7,166,789.50 - $6,780,580), which we identified as a potential undervaluation or an
amount laundered into the United States.” A footnote to the end of that sentence states “The
discrepancy is an estimate and not based on audited financial statements.”

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                          By:       /s/
                                                  Charles P. Kelly
                                                  Burton T. Ryan
                                                  Madeline O’Connor
                                                  Assistant U.S. Attorneys
                                                  (631) 715-7866

cc:    All Defense Counsel
       (via ECF and E-Mail)




                                             2
